Citation Nr: 1535449	
Decision Date: 08/19/15    Archive Date: 08/31/15

DOCKET NO.  12-11 579A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1. Entitlement to service connection for bilateral hearing loss disability.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for tubal litigation syndrome/hysterectomy.

4.  Entitlement to a rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with depression, prior to August 19, 2014.

5.  Entitlement to a rating in excess of 70 percent for PTSD with depression from August 19, 2014.

6.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel


INTRODUCTION

The Veteran served on active duty from February 1974 to September 1976.

These matters come before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In an October 2014 rating decision, the RO assigned an increased rating of 70 percent for the service connected PTSD, effective August 19, 2014. As higher rating for the disability are available prior to and from this date, the appeal continues. See AB v. Brown, 6 Vet. App. 35 (1993) (where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit, does not abrogate the pending appeal).

In the case of Rice v. Shinseki, 22 Vet. App. 447 (2009), the United States Court of Appeals for Veterans' Claims held, in substance, that every claim for a higher evaluation includes a claim for TDIU where the Veteran claims that her service-connected disability prevents him from working.  In this case, the record raises a TDIU issue.  Accordingly, as will be discussed below, the Board has characterized the issues on appeal so as to include a claim for entitlement to TDIU.

In April 2015, the Veteran presented testimony during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

After the hearing, the Veteran submitted additional evidence along with a waiver of initial Agency of Original Jurisdiction (AOJ) consideration of the evidence.  To the extent that additional evidence has been added to the claim file following the most recent readjudication of the claims, the Board has considered these records prior to AOJ review. See Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Public Law No. 112-154, 126 Stat. 1165 (amending 38 U.S.C. § 7105 to provide for an automatic waiver of initial AOJ review of evidence submitted to the AOJ or to the Board at the time of or subsequent to the submission of a substantive appeal filed on or after February 2, 2013, unless the claimant or claimant's representative requests in writing that the AOJ initially review such evidence).

This appeal was processed using the Virtual VA and VBMS paperless claims processing system. Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issues of entitlement to service connection for bilateral hearing loss disability, tinnitus, and tubal litigation syndrome/hysterectomy, along with the claim for a TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

Throughout the appeal period, the Veteran's PTSD with depression has been productive of occupational and social impairment with deficiencies in most areas, such as work, family relationship, judgment, thinking and mood.  
CONCLUSIONS OF LAW

1. The criteria for a 70 percent rating for PTSD prior to August 19, 2014, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.130, Diagnostic Code 9411 (2014).

2.  The criteria for a rating in excess of 70 percent for PTSD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  The Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014)) redefined VA's duty to assist the Veteran in the development of a claim. VA regulations for the implementation of the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Under the VCAA, VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; (3) that the claimant is expected to provide; and (4) must request that the claimant provide any evidence in his possession that pertains to the claim.  Pelegrini v. Principi, 18 Vet. App. 112, 120-21 (2004); 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

The United States Court of Appeals for Veterans Claims (Court) has also held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

With respect to the claim for increased rating for PTSD with depression, in an August 2010 pre-rating letter, the RO notified the Veteran of the evidence needed to substantiate the claim for an increased rating.  This letter also satisfied the second and third elements of the duty to notify by delineating the evidence VA would assist in obtaining and the evidence it was expected that she would provide.  Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).

The Veteran has substantiated her status as a veteran.  The Veteran was notified of all other elements of the Dingess notice, including the disability rating and effective date elements of her claim, in the August 2010 letter.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate her claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).  

In this case, VA obtained the Veteran's service treatment records and all of the identified post-service private and VA treatment records.  The Veteran was also provided with VA examinations in 2010, 2014, and 2015 as to her psychiatric disability on appeal.  As these examinations were based on review of the Veteran's symptoms and complaints and discuss her disability in relation to the pertinent rating criteria, they are adequate for adjudication purposes. 

The Veteran was also afforded a Board hearing in April 2015. During the hearing, the undersigned Veterans Law Judge clarified the issues on appeal, explained the basis for rating disabilities, identified any evidentiary deficit, and suggested the submission of additional evidence to support the Veteran's claims. The actions of the Veterans Law Judge supplement the VCAA and comply with any duties owed during a hearing. 38 C.F.R. § 3.103.

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The claim on appeal herein decided is thus ready to be considered on the merits.

II.  Analysis

Disability evaluations are determined by application of the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on average impairment in earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  An evaluation of the level of disability present must also include consideration of the functional impairment of the Veteran's ability to engage in ordinary activities, including employment.  38 C.F.R. § 4.10.  When a question arises as to which of two ratings apply under a particular diagnostic code, the higher evaluation is assigned if the disability more closely approximates the criteria for the higher rating.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the Veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).

The Court has held that "staged" ratings are appropriate for any rating claim when the factual findings show distinct time periods where the service-connected disability exhibits symptoms that would warrant different ratings.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App 119 (1999).  Here, the Veteran has already been assigned staged ratings for the disability.  Accordingly, the Board will discuss the propriety of the ratings at each stage, and whether additional staged rating is warranted.

The Veteran's PTSD with depression is rated as 30 and 70 percent disabling pursuant to 38 C.F.R. § 4.130, Diagnostic Code 9411. This Diagnostic Code provides that PTSD should be rated under the General Rating Formula for evaluating psychiatric disabilities other than eating disorders.

Under the general formula, a 30 percent rating is warranted for occupational and social impairment with an occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as a depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, or mild memory loss (such as forgetting names, directions, and recent events).

A 50 percent rating is assigned for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships. 

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

The symptoms listed in the rating schedule are not intended to constitute an exhaustive list, but rather serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating. See Mauerhan v. Principi, 16 Vet. App. 436 (2002).

Psychiatric examinations frequently include assignment of a Global Assessment of Functioning (GAF) score.  According to the Fourth Edition of the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders (DSM-IV), GAF is a scale reflecting the 'psychological, social, and occupational functioning on a hypothetical continuum of mental health illness.'  There is no question that the GAF score and interpretations of the score are important considerations in rating a psychiatric disability. See e.g., Richard v. Brown, 9 Vet. App. 266, 267 (1996); Carpenter v. Brown, 8 Vet. App. 240 (1995).  However, the GAF score assigned in a case, like an examiner's assessment of the severity of a condition, is not dispositive of the evaluation issue; rather, the GAF score must be considered in light of the actual symptoms of the Veteran's disorder, which provide the primary basis for the rating assigned. See 38 C.F.R. § 4.126(a).

In Vazquez-Claudio v. Shinseki, 713 F.3d 112, 116-17 (Fed.Cir.2013) the Federal Circuit stated that "a veteran may only qualify for a given disability rating under § 4.130 by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration." It was further noted that "§ 4.130 requires not only the presence of certain symptoms but also that those symptoms have caused occupational and social impairment in most of the referenced areas."

A June 2010 VA mental health report reflects that the Veteran reported that she was dealing with stress involving student loans and her partner.  On mental status examination, she was alert, attentive and oriented with appropriate grooming.  Speech was a normal rate and rhythm, and language was intact.  Affect was appropriate with normal mood.  She denied perceptual disturbances.  Thought processes were normal and coherent with no unusual thought content.  She had good insight and judgment and memory were intact.  She denied current suicidal or homicidal ideation.  

On treatment in July 2010, she reported insomnia, hypervigilance, and anxiety.  She had been working at the same job for 4 years and enjoyed the job.  She reported that she did have times when she felt depressed.  She was not suicidal.  Her affect was anxious and briefly tearful.  A GAF score of 50 was noted.

In August 2010, the Veteran endorsed intrusive thoughts, avoidance, and hyperarousal.  The treatment provider noted that she continued to have significant difficulties in social, occupational, and family functioning.

On VA examination in September 2010, the Veteran reported continued symptoms of PTSD, including intrusive thoughts 2 to 3 times per day, intense psychological distress response to triggers (hopelessness), avoidance of thoughts, feelings, activities and people associated with her trauma, feeling detached from others, concerns about a foreshortened future, trouble with sleep, irritability, decreased concentration, and hypervigilance.  Additionally, she shared that she had chronic problems with depression, to include depressed mood, fatigue, feelings of worthlessness, trouble with concentration, and recurrent thoughts of death.  She reported that the depression tended to cycle such that she felt good for a few months, then felt depressed.  

The Veteran indicated that her problems with PTSD and depression impacted her social life but also her occupational life to an extent as she was always told that she had trouble interacting with others.  She worked full-time as a medical coder, biller, and transcriptionist.  

With respect to treatment, she had engaged in mental health treatment on and off since her initial evaluation in 2002, but was not able to take medication due to an allergy.  

On mental status examination, she presented as casually dress with no grooming or hygiene deficits observed.  Her attitude toward the examiner was friendly and cooperative.  She did not exhibit any unusual movements or psychomotor changes.  Her speech was within normal limits.  Her affect was euthymic, and her thought processes were somewhat tangential in that she had difficulty answering a question directly.  She did not exhibit any problems with cognitive functioning.

The examiner diagnosed PTSD and depressive disorder, and assigned an overall GAF score in the range of 51-60.  The examiner noted that the Veteran exhibited significant symptoms of PTSD, which were severe enough to impact social and occupational functioning, though she was able to successfully work full time.  In regard to depression, she experienced significant symptoms of depression that came every few months.  Again, these symptoms were severe enough to impact social and occupational functioning, though she was able to work full time.  

A September 2010 VA mental health note reflects the Veteran's report that her PTSD and depression had been active and quite impaired.  She endorsed constant anxiety and hypervigilance along with sleep impairment.  

In a November 2010 statement, the Veteran's treating VA social worker indicated that the Veteran was being treated for depression and PTSD.  She noted that the Veteran was dealing with the following mental health issues due to depression and PTSD:  difficulty managing stress on a day-to-day basis, helplessness and hopelessness, feelings of persecution, paranoia, inability to relate to others, avoidance, struggling to maintain employability, irritability and anger outbursts, and ongoing obsessive thinking related to the fear of losing her job and being homeless.  She used suicidal thinking as a coping mechanism, but had never attempted suicide.  She noted that the Veteran was in need of continual long-term mental health treatment with both a clinical social worker and a psychiatrist.  

An October 2010 mental health note indicates that the Veteran was feeling very overwhelmed by multiple stressors in her life.  She struggled daily to keep her job because of PTSD and depressive symptoms.  She got overwhelmed paranoid, and had panic attacks at work.  She also got extremely confrontational and struggled with managing her anger at work and was sometimes rude with customers and coworkers.  She was having a lot of conflict with one coworker in particular.  She cried in discussing how she worried daily that she was going to get fired from work.  On mental status examination, she was alert and oriented with normal speech.  Affect was flat and mood was depressed.  Thought processes were normal.  She had good insight and judgment with intact memory.  She denied current suicidal or homicidal ideation.

A March 2011 VA mental health contact report notes that the Veteran expressed that she was unable to work due to her depression, PTSD, and life stressors.  She felt overwhelmed and had been having anxiety issues and a feeling of "impending doom."  She stated that she had difficulty concentrating and that it had been hard to function.  She was not suicidal but felt that she could not deal with life and just wanted to stay in bed.  She indicated that her emotions were out of control and she felt like she had no hope.  

On VA treatment in April 2011, the Veteran reported that she tried to go into a PTSD inpatient program but was told that there was no space available.  She did have some suicidal ideation at that time, but no intent or plan.  A GAF score of 45 was noted.  A May 2011 report notes a GAF score of 47.

Continued VA mental health treatment dated in 2011 show that the Veteran was in counseling for management of her PTSD and depression with symptoms of anxiety.  Continued difficulties in social, occupational, and family functioning were indicated.  A December 2011 report notes a GAF score of 50.

A July 2012 VA mental health note reflects that the Veteran was dealing with financial stressors and difficulties with a boyfriend who was verbally abusive.  She indicated that it was difficult for her to trust and interact with people.  In August 2012, the Veteran reported that she felt that people at work were out to get her and she described them as enemies.  A GAF score of 50 was indicated.

In October 2012, the Veteran discussed a confrontation with a coworker where she went into "full-fledged PTSD mode."  She stated that she was having anxiety and nightmares.  

A November 2012 treatment report notes a GAF score of 52.

In a June 2013 written statement, the Veteran's counselor from Winds of Grace Counseling Services reflects that the Veteran presented for intake evaluation to get a second opinion regarding her mental health concerns.  She indicated that she had experienced severe symptoms of anxiety and depression, and reported that these conditions affected both her social and occupational functioning.  She reported experiencing a series of traumatic events, starting when she was sexually assaulted by a coworker a little over a year after she enlisted in the Air Force.  She indicated that she had felt unsafe in many situations where her anxiety had been triggered since this first traumatic event.

The Veteran reported that she had flashbacks of past trauma and avoided situations that reminded her of past traumatic events.  Additionally, she reported that she had frequent nightmares which persisted sometimes for a few weeks after she had experienced triggers that caused her to re-experience past trauma.  She indicated that she felt extremely anxious in crowds, and indicated that she had difficulty functioning in public situations where she was not accompanied by her service dog.

She described herself as a workaholic, but indicated that her anxiety had affected her ability to function effectively on the job.  She had difficulty being around others and avoided them or screamed at them when feeling overwhelmed by on-the-job stress.  The Veteran noted that her capacity to tolerate stress was very limited due to the extent that she felt unsafe once she began to experience trigger situations where was felt threatened in some way.  She additionally reported concerns regarding breaking out into hives when experiencing intense anxiety.

In additional to limitations caused by her anxiety, she reported experiencing a cyclical pattern of depression where she went through an extended time frame of depressed mood and she started experiencing suicidal ideation, difficulty trusting anyone, decreased activity level, decreased self-care, and a very low energy level.  She indicated that she experienced much fatigue when feeling depressed, and stated that it was hard for her to get up and get going when feeling overwhelmed by depression. She stated that she did not get adequate sleep, and indicted that she did not functional well at work and experienced difficulty concentrating when she was in a sleep deprived state.  She reported that she got very self-critical as her depressed mood increased.  She had daily worries that she might lose her job because of difficulty staying focused on her work while she was having trouble managing symptoms of depression and anxiety.  

The examiner noted that the Veteran exhibited symptoms consistent with diagnoses of PTSD and major derepression.  While she exhibited a strong desire to be working and was likely deriving satisfaction from her work, she also appeared to have significant limitations due to the severity of her mental health symptoms.  She also appeared to be preoccupied with fears that she will not be able to respond to challenges in the workplace if feeling overwhelmed by anxiety and hopelessness, and these fears may further limit her ability to effective at her place of employment.  The examiner noted that, due to PTSD, the Veteran was likely to feel very vulnerable in the workplace, and this tended to limit her interpersonally and her ability to trust others in the workplace environment.  She was likely to experience difficulty attaining optimal functioning in the workplace despite her efforts to manage her mental health concerns.

A September 2013 treatment report notes a GAF score of 48.  

A December 2013 VA mental health medication management note indicates that the Veteran moved into her own apartment after leaving the home she shared with an abusive partner.  She reported that her PTSD was all-encompassing in her life.  She had grown to be more hypervigilant and anxious, sometimes having panic attacks.  Her service dog helped her to go out in public.  She usually worked from home and could not be around people at work.  She was not sleeping well.  Her affect was mildly anxious with no psychoses.  Her speech was goal-directed and she was not having suicidal ideation.  A GAF score of 45 was assigned.

A January 2014 VA treatment report indicates that the Veteran endorsed problems with memory and that she was also under stress with her finances and her work responsibilities.  She was not sleeping.  When she got home from work she just "zoned out" and did not have any motivation to do anything.  

On VA treatment in April 2014, a GAF score of 50 was assigned.

A June 2014 VA psychology consultation reflects that the Veteran presented as alert and oriented.  Her speech was within normal limits, mood was "okay," and affect was euthymic.  She denied suicidal ideation, homicidal ideation, delusion, or hallucinations.

She discussed memory problems in which she entered rooms but then could not remember why she was there.  She had been losing items more frequently and a difficult time remembering all the steps necessary to complete a task.  Her anxiety made her symptoms worse.  She also indicated that she sometimes forgot to shower or take her medication.  

Based on the clinical interview, the examining psychologist indicated that the Veteran's day-to-day functioning appeared to be mildly impaired; however, she recommended further testing to rule out the possibility that she was experiencing a neurocognitive disorder.  

A July 2014 VA mental health note indicated that the Veteran stated that she was supposed to be putting in 44 hours a week at her job but was only able to put in 6 hours days due to anxiety.  She had to stop every 15 to 30 minutes to calm down and breathe.  She indicated that her "good days" were not so good.  She did admit that she was walking the dog, trying to take care of herself, and had met new friends.  

In August 2014, she underwent psychological testing to assess her cognitive functioning.  In sum, the testing revealed that she did not meet the criteria for a neurocognitive disorder.  The examiner indicated that it was likely that her subjective cognitive impairment was associated with sleep disturbance, symptoms of severe depression, and symptoms of severe PTSD.  The most salient finding on the evaluation centered on the level of her distress related to her depression and PTSD.  The examiner indicated that her subjective perception of her cognitive functioning and ability to appropriately manage her activities of daily living would improve significantly if her psychiatric symptoms were better managed.  

On VA examination in August 2014, the Veteran reported that, since the prior VA examination, she had failed romantic relationships and currently lived alone with her service dog.  She said she had not been in contact with any of her family in years and had not seen one daughter in 20 years. She liked to shoot guns, but otherwise only went out socially on rare occasions.  

She continued to work in medical transcription/billing.  She tried to work mainly from home, as an accommodation for her PTSD.  Her performance appraisals had also been amended in order to reduce the amount that she is graded on interpersonal interactions.  She worked full time, but described just barely being able to hang on to the job.  She was in constant anxiety about losing her job due to her symptoms.  

With respect to treatment, she had been in counseling and used Xanax as needed for anxiety and insomnia.  She also attended a women's PTSD group.  

The examiner indicated that the Veteran met the criteria for diagnosis of PTSD, in that she experienced recurrent, involuntary and intrusive distressing memories of the traumatic events, intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic event, and marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic event.  She avoided distressing memories, thoughts or feelings about the traumatic events and avoided external reminds that aroused these thoughts or memories. 

Further, the Veteran displayed persistent and exaggerated negative beliefs or expectations about herself, others, or the world, persistent, distorted cognitions about the cause or consequences of the traumatic event that lead to the
individual to blame himself/herself or others, a persistent negative emotional state, markedly diminished interest or participation in significant activities, feelings of detachment or estrangement from others, and persistent inability to experience positive emotions.

The Veteran also displayed irritable behavior and anger outbursts (with little or no
provocation) typically expressed as verbal or physical aggression toward people or objects, hypervigilance, exaggerated startle response, problems with concentration, and sleep disturbance.

The examiner noted that the following symptoms actively applied to the Veteran's diagnoses:  depressed mood, anxiety, panic attacks more than once a week, chronic sleep impairment, impairment of short and long-term memory, flattened affect, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

On mental status examination, the Veteran was cooperative and accompanied by her service dog.  Grooming and hygiene appeared appropriate, and she was appropriately dressed.  Speech and motor activities were normal.  She described her mood as fair and her affect was dysphoric.  Thought process was linear.  She denied suicidal or homicidal thoughts.  There was no evidence of psychosis.  Her intelligence appeared to be normal, based on fund of knowledge and vocabulary.  Her thoughts were appropriately abstract and she was fully oriented.  Insight and judgment both appeared to be appropriate.  Memory skills in history-giving were intact.  

She endorsed difficulty falling asleep as well as frequent awakening, averaging 3 to 5 hours of sleep per night.  She denied recall of nightmares.  She described short-term memory issues with appointments, conversations, lists of tasks, and losing things.  Her concentration was also impaired and she felt that she had a difficult time multi-tasking.  She described high levels of apprehension and nervousness.  She was sensitive to feeling endangered, even in benign situations.  Her anxiety led to significant interpersonal problems at work.  She had anxiety up to several times a day were she got overwhelmed, shaking, and had the urge to flee.  She felt that her anxiety affected her work in other ways, such as making her less efficient, causing her to be unable to type if others were in the room, feeling "attacked" by coworkers.  She was paranoid about her job and about being fired.  She missed work due to her behavioral health appointments, and was burning her vacation time faster than she earned it.  

With respect to depression, she described chronic anhedonia, low energy, depressed mood, and lack of motivation.  She denied suicidal ideation.  The depressive symptoms had been occurring in a cyclical pattern in the past, but over time that had become more consistently present with increased severity.  She did not endorse symptoms consistent with mania, hypomania, obsessions, compulsions, or psychosis.  

The examiner diagnosed PTSD and persistent depressive disorder.  He noted that the symptoms attributable to PTSD included intrusive memories, flashbacks, nightmares, anxiety, irritability, hypervigilance, increased startle response, impaired concentration and memory, insomnia, avoidance, and emotional detachment/numbing.  Symptoms attributed to depressive disorder included low mood, anhedonia, poor energy, and loss of motivation.

The examiner further indicated that the Veteran's occupational and social impairment was best described as deficiencies in most areas, such as work, school, family relationship, judgment, thinking, and/or mood.  He noted that the Veteran's PTSD was causing most (roughly 75 percent) of her impairment due to irritability, isolation, anxiety, and avoidance.  

On VA examination in July 2015, the Veteran reported that she lived alone with her service dog.  She did not keep up with family and generally withdrew and isolated socially.  She worked primarily from home doing medical transcription and billing.  In recent years, her performance evaluations had declined.  She went in to the office 1 to 2 days per week for a total of 3 to 6 hours.  She reported concern about decreases in productive that could lead to her losing her job (she was down to 10 hours per week).  She continued to participate in individual and group counseling and took Xanax to help manage her symptoms.  

She endorsed symptoms of hypervigilance, hyperarousal, suspiciousness/paranoia, problems with mood, avoidance-based behaviors, problems with sleep, problems with cognition, social withdrawal and isolation, feelings of detachment, diminished motivation for previously enjoyed activities, and panic attacks.

The Veteran also endorsed cognitive problems such as forgetfulness, problems with attention and concentration, and sometimes forgetting to take care of personal hygiene.  She noted that her depression resulted in problems with motivation and loss of interest in previously enjoyed hobbies and activities, fatigue, and lack of energy resulting in tardiness to work, anxiety and panic attacks multiple times throughout a day every day, feeling like she cannot stay on top of things at work, feelings of suspiciousness, particularly at work, and trouble sleeping.  She further endorsed hypervigilance and hyperarousal, difficulty forming relationships with others, and social avoidance and withdrawal, not even maintaining contact with her children in years.  She indicated that she avoided the phone and meetings at work because she was afraid she would be verbally attacked.  She had difficulty adapting to change of any kind.  The Veteran also reported problems with irritability and getting into verbal altercations with others.  

The Veteran denied symptoms of mania or hypomania, overtly psychotic symptoms such as auditory/visual hallucinations or paranoia, obsessive or ritualized behavior, or current suicidal or homicidal ideation, intent, or plan.  She denied any history of suicide attempts but she reported one inpatient psychiatric hospitalization in 1990 due to depression.

The examiner indicated that he Veteran continued to meet the criteria for a diagnosis of PTSD. Symptoms that actively applied to her diagnoses included:  depressed mood, anxiety, suspiciousness, panic attacks more than once a week, chronic sleep impairment, mild memory loss, disturbances of motivation and mood, difficulty in establishing and maintaining effective work and social relationships, difficulty in adapting to stressful circumstances, and inability to establish and maintain effective relationships.

On mental status examination, the Veteran presented as appropriately dressed with good hygiene and grooming.  She was polite and respectful.  She was mildly guarded at the outset but became more forthcoming with rapport development.  Her mood was anxious and dysthymic and her affect was congruent.  Her affect was consistent with her reported mood.  Her eye contact and gross psychomotor skills were within normal limits.  She was alert and oriented to all spheres and her thought processes were logical and goal directed.  She was appropriately interactive and exhibited normal comprehension and expression.  She denied perceptual disturbances, and no disordered thought processes were observed.  She denied current suicidal or homicidal ideation.  A cognitive screen showed that she was mildly impaired, and another test suggested severe depression.

The examiner diagnosed PTSD and persistent depressive disorder.  She indicated that the Veteran's PTSD was responsible for her symptoms of intrusive memories, flashbacks, nightmares, anxiety, irritability, hypervigilance, increased startle response, impaired concentration and memory, insomnia, avoidance, social withdrawal, irritability, and emotional detachment and numbing.  The Veteran's persistent depressive disorder was responsible for her low mood, feelings of sadness and lack of interest, anhedonia, poor energy, and loss of motivation.  

The examiner further indicated that the Veteran's level of occupational and social impairment was best described as deficiencies in most areas, such as work, school, family relations, judgment, thinking and/or mood.  

Continued VA outpatient treatment records dated through 2015 indicate that the Veteran continued to seek treatment through individual and group treatment for her PTSD and depression symptoms.  

During the Veteran's April 2015 Board hearing, she testified that she continued to receive counseling at VA every 3 months and that she occasionally attended group counseling sessions.  She endorsed depression, anxiety, and frequent panic attacks.  She worked from home most of the time and was only able to work 20 to 30 hours per week.  She indicated that her psychologist told her it was not good for her to work.  She expressed that her symptoms greatly interfered with her work and she was not an effective worker.  Socially, she was not connected to her family and had not seen her 2 children since the mid-1990s.

With respect to the claim for increased rating for PTSD for the period prior to August 19, 2014 the aforementioned evidence reflects that the disability was manifested by sleep impairment, depression, social withdrawal, panic attacks, anxiety, some suicidal ideation, disturbances in motivation and mood, nightmares, exaggerated startle response, intrusive recollections, hypervigilance, irritability and difficulties with work and social relationships.  Given that these complaints have remained primarily the same throughout the entire appeal period, the Board finds that the Veteran is entitled to a 70 percent rating for the period prior to August 19, 2014.  In reaching this determination, we note that the evidence has varied.  However, during this period, there was evidence of sleep impairment, depression, severe social isolation, suicidal ideation, irritability and low motivation, problems with coworkers, and significant conflicts in social relationships.

While the Veteran has not demonstrated all of the symptoms listed in the rating formula as indicative of a 70 percent rating, the Board finds that her overall symptomatology picture, particularly, symptoms of depression and poor sleep, low motivation, irritability disturbances in mood, relationship difficulties, suicidal ideation, and social withdrawal more closely approximate occupational and social impairment with deficiencies in most areas, such as work, family relationship, judgment, thinking and mood.  

Thus, with resolution of all reasonable doubt in the Veteran's favor, the Board finds that her PTSD with depression has more nearly approximates the criteria for an initial 70 percent rating, but no higher, throughout the appeal period.  See 38 C.F.R. §§ 4.3 4.7.  

However, at no point has the Veteran's PTSD symptomatology met the criteria for the next higher 100 percent rating.  As noted above, a 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name38 C.F.R. § 4.130.

The evidence does not show that the Veteran has had impairment in thought processes or communication or disorientation to time or place.  Numerous medical records noted that her thought process and speech were normal and that she was oriented to person, time, and place.  She also denied having any delusions or hallucinations on examination and on treatment.  Similarly, while the Veteran has expressed suicidal ideation, these thoughts have been described as passive and occasional.  Thus, her thoughts of hurting himself do not appear to be persistent.

Moreover, while the Veteran is socially isolated and has expressed significant relationship difficulties and no relationship with her children, her treatment record discuss activities with groups and her active participation in group therapy.  Moreover, while she experienced substantial interference with workplace relationships, she is still able to work on a part-time basis and thus demonstrates the ability to, at the very least, maintain a relationship with her employer.

Moreover, VA examination reports also do not reflect assessment of complete occupational impairment.  Taken together with the other evidence noted above indicating at most severe PTSD but not total impairment, with few, if any, of the symptoms listed in the criteria for a 100 percent rating, the Board finds that a 100 percent rating is not warranted.

The Board further notes that none of the GAF scores assigned since the effective date of the grant of service connection, ranging from 45 to 60, alone, provide a basis for assigning a rating in excess of 70 percent for PTSD.  

According to DSM-V, GAF score ranging from 41 to 50 reflects severe symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job, while a GAF a score ranging from 51 to 60 reflects moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  

The assignment of scores of 50 to 60, reflecting moderate to severe symptomatology, is consistent with the Board's decision to assign a 70 percent rating. 

The Board has considered whether the scores assigned in the range of the 40s, reflective of serious impairment, support a rating in excess of 70 percent.  However, when all of the evidence and findings contained therein are considered, including the degree of functioning as evidenced by these reported scales, the overall evidence does not establish a level of impairment that more nearly approximates a 100 percent rating.  As noted above, the Veteran has maintained some relationships, and total occupational impairment has not been shown.  Thus, it cannot be said that she has total social and occupational impairment.  

Accordingly, the Board finds that a 70 percent, but no higher, rating for PTSD with depression is warranted for the entire appeal period.  

As to consideration of referral for an extraschedular rating, such consideration requires a three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111 (2008), aff'd sub nom. Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).  The first question is whether the schedular rating adequately contemplates the Veteran's disability picture.  Thun, 22 Vet. App. at 115.  If the criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  If the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, then the second inquiry is whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as governing norms.  If the Veteran's disability picture meets the second inquiry, then the third step is to refer the case to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether an extraschedular rating is warranted. 

The discussion above reflects that the symptomatology associated with the Veteran's disabilities is fully contemplated by the applicable rating criteria.  The symptomatology reported by the Veteran and shown on examination is contemplated by the rating criteria used to assign disability evaluations, and there is no characteristic or manifestations shown that is outside the purview of the applicable rating criteria or is so exceptional as to render the criteria in applicable.  All potentially relevant rating codes have been considered and evaluated.  Consideration of whether the Veteran's disability picture exhibits other related factors such as those provided by the regulations as "governing norms" is therefore not required.  The 70 percent rating considers the impact on the Veteran's employment.  In any event, the Veteran did not claim, and the evidence does not reflect, that there has been marked interference with employment, frequent hospitalization, or that the Veteran's symptoms have otherwise rendered impractical the application of the regular schedular standards.  Therefore, referral for consideration of an extraschedular rating for the disability on appeal is not warranted.  38 C.F.R. § 3.321(b)(1).  

The Board has considered whether the collective impact or combined effect of more than one service-connected disability presents an exceptional or unusual disability picture to render inadequate the schedular rating criteria, consistent with Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Nonetheless, the Board has fully considered the Veteran's additional service-connected disabilities in concluding that referral for consideration of an extraschedular rating is not warranted.

Here, the Veteran has been assigned a combined rating of 70 percent for the service-connected disabilities.  This combined evaluation fully contemplates the combined impact and referral for extraschedular consideration is not warranted.

For the foregoing reasons, the Board concludes that there is no basis for staged ratings of the Veteran's PTSD with depression, as her symptoms have been primarily the same throughout the appeal period.  In this regard, the Board finds that a higher 70 percent rating for this disability is warranted prior to August 19, 2014, but that a rating in excess of 70 percent is not warranted for either period.  In reaching this decision, the Board has favorably applied the benefit-of-the-doubt doctrine.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).
ORDER

A 70 percent rating for PTSD prior to August 19, 2014, is granted, subject to the controlling regulations applicable to the payment of monetary benefits.  

Entitlement to a rating in excess of 70 percent for PTSD from August 19, 2014, is denied.


REMAND


Upon review of the claims file, the Board believes that additional development on the remaining claims is warranted.

VA will provide a medical examination or obtain a medical opinion if the record, including lay or medical evidence, contains competent evidence of a disability that may be associated with an event, injury, or disease that occurred in service, but the record does not contain sufficient medical evidence to decide the claim. 38 U.S.C.A. § 5103A(d) (West 2014); McLendon v. Nicholson, 20 Vet. App. 79 (2006). The threshold for determining whether the evidence "indicates" that there "may" be a nexus between a current disability and an in-service event, injury, or disease is a low one. McLendon, 20 Vet. App. at 83.

With respect tubal litigation syndrome/hysterectomy, the Veteran's service treatment records reflect that she underwent elective vaginal tubal litigation in May 1975.  While her discharge examination and report of medical history reflect no complications or sequelae of the surgery, she was seen for complaints of abdominal pain and cramping on a few occasions after surgery.

Post-service treatment records indicate that she underwent a hysterectomy in 1983; however, the surgical report of the hysterectomy is unavailable.  

On VA gynecology examination in July 2015, the Veteran reported having bilateral tubal litigation in the 1970s.  She developed excessive bleeding after the tubal litigation and underwent a total hysterectomy in 1983.  She endorsed current symptoms of pelvic pain.  After physical examination, the examiner diagnosed status post total abdominal hysterectomy and pelvic pain syndrome.  

During the Veteran's Board hearing, the Veteran testified that she had severe cramps and bleeding following the tubal litigation, which continued to get worse.  She reported that she was eventually found to have endometriosis and scar tissue and was told she needed a hysterectomy, which she underwent in 1983.

Given that the record reflects a potential relationship between the post-service hysterectomy and residuals and the in-service tubal litigation, the Board finds that an examination with medical opinions-based on full consideration of the Veteran's documented medical history and assertions, and supported by clearly-stated rationale-would be helpful in resolving the claims for service connection for tubal litigation/hysterectomy. See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

In regard to the claim for service connection for bilateral hearing loss disability, the Board notes that the threshold for normal hearing is from 0 to 20 decibels. Hensley v. Brown, 5 Vet. App. 155, 157 (1993).  Hearing loss disability claims are governed by 38 C.F.R. § 3.385. This regulation provides hearing loss is a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater. 38 C.F.R. § 3.385.  Alternatively, a hearing loss disability can be established by auditory thresholds for at least three of those frequencies at 26 decibels or greater or by speech recognition scores under the Maryland CNC Test at less than 94 percent. 38 C.F.R. § 3.385.

While the Veteran underwent VA examination October 2010, the examiner determined that the Veteran did not meet the criteria for disabling hearing loss pursuant to 38 C.F.R. § 3.385.  However, since that time, the Veteran has submitted private audiograms, including an April 2012 report from the Marion Downs Hearing Center, that indicate that the Veteran has met the required auditory thresholds.  

Moreover, a June 2015 VA audiometric consultation reflects that, when compared to prior audiogram dated December 2009, a 10 to 20 decibel decrease was noted at 3000 to 8000 Hertz.  However, the actual audiogram is not of record.  Efforts to obtain this report, and any additional VA treatment records should be undertaken on remand.

Given the foregoing, the Board finds that the October 2010 VA examination is inadequate, and that additional examination and opinion is warranted.

Finally, as discussed above, the Veteran has also raised the matter of entitlement to a TDIU.  While the record reflects that the Veteran is still working at least on a part-time basis, during the hearing she indicated that this employment was marginal and that the interference from her service-connected psychiatric disability was causing her to work fewer hours. On VA examination in 2015, she reported that she was only working 10 hours a week, while during the hearing she indicated that she was working 20 to 30 hours per week.

Marginal employment shall not be considered substantially gainful employment. For purposes of 38 C.F.R. § 4.16, marginal employment generally shall be deemed to exist when a Veteran's earned annual income does not exceed the amount established by the U.S. Department of Commerce as the poverty threshold for one person. Marginal employment may also be held to exist, on a facts found basis (includes but is not limited to employment in a protected environment such as a family business or sheltered workshop), when earned annual income exceeds the poverty threshold. 

Given the foregoing, the Board finds that further development is necessary to properly adjudicate this issue.

Accordingly, the case is REMANDED for the following action:

1. The AOJ should ensure that all VCAA notice and assistance obligations are satisfied concerning the claim for a TDIU. The AOJ should forward the appropriate form (VA Form 21-8940) to the Veteran for completion, and undertake any development necessary for this claim.  

2.  The AOJ should send to the Veteran and her representative a letter requesting that the Veteran provide sufficient information, and if necessary, authorization, to enable it to obtain any additional evidence pertinent to the remaining claims. If the Veteran identifies any other pertinent medical records that have not been obtained, the AOJ should undertake appropriate development to obtain a copy of those records. If the AOJ is unsuccessful in its efforts to obtain any such evidence, it should so inform the Veteran and request that she submit the outstanding evidence.

3.  The AOJ should obtain all outstanding pertinent VA treatment records from the Denver VA Medical Center, to specifically include the report of a June 2015 audiogram. The AOJ must follow the procedures set forth in 38 C.F.R. § 3.159(c) as regards to requesting records from Federal facilities. All records and/or responses received should be associated with the claims file.

4.  After the Veteran responds and all available records and/or responses from each contacted entity are associated with the claims file, the AOJ should schedule the Veteran for an appropriate VA examination to determine the nature and etiology of the claimed tubal litigation syndrome/hysterectomy. All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail. 

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that the Veteran's hysterectomy and/or any residuals related to the tubal litigation or hysterectomy was incurred in service or is otherwise medically related to service, to include treatment for tubal litigation therein.

In providing the requested opinion, the examiner is asked to address the Veteran's statements as to the onset of her symptoms in service following the tubal litigation, leading to eventual hysterectomy following service. 

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.


The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

5.  Then, the AOJ should arrange for the Veteran to undergo audiological examination.  The entire claims file must be made available to the examiner designated to examine the Veteran.  All indicated tests and studies should be accomplished, and all clinical findings should be reported in detail.  

The examiner should clearly identify whether the Veteran has a hearing loss disability and tinnitus.  Then, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater) that a current a current hearing loss disability and tinnitus was incurred in service or are otherwise medically related to service, to include noise exposure therein.

The examiner is advised that the Veteran is competent to report symptoms and treatment, and that her reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

The examiner should set forth all examination findings, along with the complete rationale for any conclusions reached with full discussion of the facts and medical principles involved.

6.  The AOJ should undertake any additional development deemed warranted.

7.  Then, the AOJ should readjudicate the Veteran's claims. If the benefits sought on appeal are not granted, the Veteran and her representative should be provided a Supplemental Statement of the Case and afforded the requisite opportunity to respond before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


